            Case 1:19-cv-00761-RP Document 36 Filed 08/30/20 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

SAVE BARTON CREEK ASSOCIATION,                      §
et al.,                                             §
                                                    §
                 Plaintiffs,                        §
                                                    §
v.                                                  §                     1:19-CV-761-RP
                                                    §
TEXAS DEPARTMENT OF                                 §
TRANSPORTATION, et al.,                             §
                                                    §
                 Defendants.                        §

                                               ORDER

        On August 13, 2020, Plaintiffs filed a motion requesting that this Court refer this case for

alternative dispute resolution (“ADR”). (Dkt. 34.) Plaintiffs state they believe the parties can agree

on an ADR provider. (Id. at 1). Defendants oppose. (Dkt. 35). Defendants’ argument boils down to

that they have met with Plaintiffs several times, and they believe Plaintiffs lack new ideas for

discussion. (See id. at 1–2).

        The Court finds good cause to grant Plaintiffs motion under Local Rule 88. W.D. Tex. Loc.

R. CV-88(c). While the parties may have met in the past to discuss their dispute, they have not

attempted an ADR process with the assistance of a qualified mediator.

        Accordingly, the Court ORDERS that the parties are referred to mediation, to be scheduled

at a time convenient to the parties, with a mediator agreed upon by the parties.

        IT IS FURTHER ORDERED that each party or a representative with settlement

authority for that party shall appear and participate in the mediation.

        IT IS FURTHER ORDERED that all materials prepared for, and all statements made

during, the mediation are confidential, unless the materials or statements are admissible or

discoverable independently.



                                                   1
           Case 1:19-cv-00761-RP Document 36 Filed 08/30/20 Page 2 of 2


         IT IS FURTHER ORDERED that the mediation shall be confidential, privileged from

discovery, and otherwise conducted in accordance with 28 U.S.C. § 652(d) and the Local Rule CV-

88(h).

         IT IS FINALLY ORDERED that the parties file a joint status report within 30 days of the

conclusion of the mediation informing the Court that mediation is complete and whether the parties

intend to continue this litigation.

         SIGNED on August 30, 2020.




                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                2
